United States District Court
Violation Notice

CVE Locker Gace

 

 

STATEMENT OF PROBABLE CAUSE

AGS fo8 21} MI-00469-CBA Document 1 File@®272@/2 9 a"Rage-areft tr summons

 

 

 

Walaa huTnice

7837004

Oboe Auereg (Fria)

Dewitl Guarice

tie Ae

Bet

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIGLATION

 

Cuter bred Tevet ol Olena bem

Ol/yy/iPLo isjo

Caters ¢- hargeed

 

ooPa Use

Tite 18 U5. coke $A |

me Coe

POOLESL

 

Praca! OFA

ifl\ & street Jecat bege Avebrecis, M0 20764

 

 

Chern Deaoen Faced ose be Chae

fim party oF

Public money

Records

HAZMAT =

 

   
 

Laat Alar:

Cash

DEFENDANT INFORMA

  
 

 

 

MUST APPEAR IM Co
BaGiT PALA TEES i

A IF 80x 41S CHECKED, YOU

2 beck of aire cory:

LIT. ee PAY

PAY THIS AMOUNT =| &

 

8 OF iF 80% BS CHECKED, YOU BALEST

AMOUNT INDICATED BELOW

OR APPEAR IM COURT

SEE SS Aa oS iii Nah a Yee Cg

Fodeiture Amount
+330 Processing Fee

Tetal Collaiaral Due

 

Cohen) debciraee

eP-Sl O202Z/-E/80 NWOS BAD

YOUR COURT DATE

Uf St Gor apes debe phe poi aall es obtied of pur epeacenca dale Ey mad |

t
Cale [ne yy)

Tie [hom

 

 

ey fa a dag rides tal
pres fo appear ber

 

5 Devise Seprunete

[Faire 24020 1B)

Breed & oogy of Pe raiay
Deed place ere

Chngpraa: - CWS Cosgry

        
 
 

am eco Of Gell
Le he ye

AL Joubre t

2P-9L O202/LE/20 NWDS GAD

| state thal on YT Fe L _ #04. while exercising my dulies aaa
law enforcement officer in the TT Andie y District of 23 Las, do

or Of Feitore fosl Moli+, (os i rruiped
tf tiny fu gies bode Pndievt (rain bole
BL mw fod Colin Ki,
Tavis a Pw Od he
Reantojecs dy yer

tos ay, phorus po, levtat
a ahi es Aecin by.

a — =.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing shaternent is based upon
fy pereonal obeerralion
information supplied to me from my felow officer's observation

he my personal investigation

other (explain abcwe)

| Qeclaré under penalty of perury thal the information which | hawo met forth abows and om
et foe of ie wictation mpticn i true end oomect Le bade bei of my hres

 

hi,
Executed on ovoy/tete SS .
Baba (mmnickiyyyy) Officer's Sagnature

Probable cause has been shale for ihe aguas o! a wenrani

Ee O00
Cate (emviddiyyy)

 

U.S, Magistrate Juckge

HAZMAT © Heedeeoe condertel irvotvedi im oncicient PASS = Fon mone Deeper eehenky
COL = Gommeral deen icosee «=CMY = Gormercia vehicle wenieed in sckdert
